IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-76,573 & AP-76,574


EX PARTE JOHNNY EDWARD PINCHBACK,Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
 CAUSE NOS. F84-91719-RI & F84-91720-RI

		IN THE CRIMINAL DISTRICT COURT NUMBER TWO
				FROM DALLAS COUNTY


 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two 
aggravated sexual assaults and sentenced to ninety-nine years' imprisonment on each.  The Fifth
Court of Appeals affirmed his convictions. Pinchback v. State, Nos. 05-84-01290-CR & 05-84-01291-CR (Tex. App.-Dallas, delivered Feb. 11, 1986, pet. ref'd).  	
	Applicant contends that he has newly discovered evidence that he is actually innocent of
these offenses. The trial court has determined that no rational jury would have convicted Applicant
in light of the new evidence, which was previously unavailable to Applicant. The evidence, obtained
pursuant to post-conviction DNA testing and investigation, indicates that it was not Applicant who
committed these offenses. Applicant is entitled to relief. Ex parte Elizondo, 947 S.W.2d 202, 209
(Tex. Crim. App. 1996). 
	Relief is granted. The judgments in Cause Nos. F84-91719-RI & F84-91720-RI in Criminal
District Court Number Two of Dallas County are set aside, and Applicant is remanded to the custody
of the Sheriff of Dallas County to answer the charges against him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Parole Division.

Delivered: June 8, 2011
Do Not Publish